Doderidge, J. and Jones, J.
awarded a prohibition and said: The Ordinary cannot hold plea of account, nor try payment or non payment, nor administer interrogatories to the witnesses. But he must take such accounts as are offered to him.
Crew, C. J. and Whitlock, J. were absent.
And on another day, Doderidge, J. being absent, Asbley, Serj. prayed that prohibition might be stayed. Otherwise a legatee cannot have his remedy.
Jones, J. You have your remedy here.
Crew, C. J. It is proper for the Ordinary to examine the accounts.
Jones, J. There payment proved by one witness is not allowed.
And a prohibition was awarded because proof by one witness was disallowed.
Whitlock, J. The jurisdiction of the court is not taken away, but their proceedings stayed. 13 E. 3. F. Ex. 19. Bendl. 171. Noy 178.